As filed with the Securities and Exchange Commission onNovember 22 , 2010 Registration No. 333-164848 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 12 TO FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ONE BIO, CORP. (Exact name of registrant as specified in its charter) Florida 59-3656663 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification Number) Incorporation or Organization) Classification Code Number) 19950 West Country Club Drive, Suite 100, Aventura, FL 33180 Tel. No: (305) 328-8662 Fax No: (305) 328-7952 (Address, including zip code, and telephone number including area code, of Registrant’s principal executive offices) Marius Silvasan Chief Executive Officer ONE Bio, Corp. 19950 West Country Club Drive, Suite 100, Aventura, FL 33180 Tel. No: (305) 328-8662 Fax No: (305) 328-7952 (Name, address, including zip code, and telephone number including area code, of agent for service) Copies to: Jerold N. Siegan, Esq. Mitchell Nussbaum, Esq. Arnstein & Lehr, LLP Loeb & Loeb LLP 120S Riverside Plaza, 12th Floor 345 Park Avenue Chicago, Illinois 60606 New York, NY 10154 Tel. No: (312) 876-7874 Fax No: (312) 876-6274 Tel. No: (212) 407-4000 Fax No: (212) 540-3013 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-Accelerated Filero Smaller Reporting Company x i CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed maximum aggregate offering price(1)(2) Amount of registration fee Common stock, $0.001 par value $ $ Underwriter’s warrants $ (3 ) Common Stock, $0.001 par value underlying the underwriter’s warrants(4) TOTAL $ $ (1) The registration fee for securities to be offered by the Registrant is based on an estimate of the Proposed Maximum Aggregate offering Price of the securities, and such estimate is solely for the purpose of calculating the registration fee pursuant to Rule 457(o). (2) Includes additionalsharesof our common stock that may be issued upon exercise of a 45-day option granted to the underwriters to cover over-allotments, if any. (3)No fee due (4)Together with such additional shares of common stock as may be issued pursuant to the anti-dilution provisions in the underwriter’s warrants (5)Which amount has beenpaid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. ii The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION. DATEDNOVEMBER 22 , 2010 ONE Bio, Corp. 4,545,455 shares of Common Stock We are offering4,545,455shares of our common stock.Prior to this offering our stock has been quoted on the OTC Bulletin Board under the symbol “ONBI”, but the market for our shares has been inactive and illiquid and accordingly such transactions are not representative of an actual trading market for our shares. We anticipate that the public offering price will be between $5.00 and $6.00per share. Our common stock has been approved for listing on the NASDAQ Capital Market under the symbol “ONBI”. Investing in our securities involves certain risks. See “Risk Factors” beginning on page 11 of this prospectus for a discussion of the information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discounts (1) $ $ Proceeds, before expenses $ $ (1) See “Underwriting” for a description of compensation payable to the underwriters. The underwriters have an option exercisable within 45 days from the date of this prospectus to purchase up to 681,818 additional shares of common stock from us at the public offering price, less the underwriting discount solely to cover over-allotments, if any. The shares issuable upon exercise of the underwriters’ option have been registered under the registration statement of which this prospectus forms a part. The underwriters expect to deliver the common stock to purchasers in this offering on , 2010. Rodman & Renshaw, LLC Ladenburg Thalmann & Co. Inc. National Securities Corporation The date of this prospectus is , 2010 iii PROSPECTUS SUMMARY 1 SUMMARY CONSOLIDATED FINANCIAL DATA 8 RISK FACTORS 11 USE OF PROCEEDS 29 DIVIDEND POLICY 29 CAPITALIZATION 30 DILUTION 31 SELECTED CONSOLIDATED FINANCIAL AND OPERATING DATA 32 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 36 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS 36 BUSINESS 48 MARKETING STRATEGY AND MANAGEMENT 69 DIRECTORS EXECUTIVE OFFICERS AND CERTAIN SIGNIFICANT EMPLOYEES 81 EXECUTIVE COMPENSATION 86 BENEFICIAL OWNERSHIP OF SECURITIES 91 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 93 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 96 DESCRIPTION OF CAPITAL STOCK 97 UNDERWRITING 99 TRANSFER AGENT AND REGISTRAR LEGAL MATTERS EXPERTS WHERE YOU CAN FIND MORE INFORMATION INDEX TO FINANCIAL STATEMENTS i INFORMATION NOT REQUIRED IN PROSPECTUS II-1 SIGNATURES II-6 EXHIBIT INDEX II-7 You should rely only on information contained in this prospectus or in any free writing prospectus that we may provide to you. We have not, and the underwriters have not, authorized anyone to provide you with additional information or information different from that contained in this prospectus or in any free writing prospectus that we may provide to you. We are not making an offer of these securities in any jurisdiction where the offer is not permitted. The information in this prospectus may only be accurate as of the date on the front of this prospectus regardless of time of delivery of this prospectus or any sale of our securities. v PROSPECTUS SUMMARY This summary highlights selected information appearing elsewhere in this prospectus. While this summary highlights what we consider to be the most important information about us, you should carefully read this prospectus and the registration statement of which this prospectus is a part in their entirety before investing in our securities, especially the risks of investing in our securities, which we discuss later in “Risk Factors,” and our consolidated financial statements and related notes beginning on page F-1. Unless the context requires otherwise, the words “we,” our “Company,” “us,” “our” and “ONE Bio” refer to ONE Bio, Corp. and our subsidiaries and our contractually controlled operating enterprises. This prospectus assumes the over-allotment has not been exercised, unless otherwise indicated. Unless otherwise indicated all per share information gives effect to a 1 for 5 reverse stock split effected onNovember 16, 2009, and a 1 for 5 reverse stock split effected on August 30, 2010. Overview ONE Bio, Corp., is an award winning, innovative bio-engineering company that utilizes green process manufacturing to produce raw chemicals and herbal extracts, natural supplements and organic products. We are focused on capitalizing on the rapidly growing markets of the Asia-Pacific region. Our key products include Solanesol, widely recognized CoQ10, Resveratrol and 5-HTP, organic fertilizers, and organic bamboo health food and beverages. Our growth plan targets an aggressive acquisition driven strategy supported by organic growth of our operating units. Through ONE Bio, smaller private companies that we acquire are provided access to capital, experienced management and strategic insight. We strive to build synergies among all of our subsidiaries and operating business units. We work with each subsidiary and business unit to promote organic and acquisition driven growth. We are committed to becoming a leader in bioengineering utilizing green processes, combining our experience in producing our chemical and herbal extract products, natural supplements and organic products with seasoned North American managerial expertise. Our operations are currently focused on the Asia-Pacific region which currently generates approximately 71% of our revenue through September 2010. (Unless otherwise specified all dollar amounts in this prospectus are in U.S. dollars.) We are headquartered in Miami, Florida; however, our primary contractually controlled operating enterprises, Sanming Huajian Bio-Engineering Co., Ltd. (“Sanming”) and Jianou Lujian Foodstuff Co. (“JLF”) are based in Sanming City and Jianou City, respectively, in the Fujian province of China. Operational Summary Our operations are divided into two principal complementary business units that focus on producing chemical and herbal extracts (our “CHE” business unit) and organic products (our “OP” business unit) utilizing green processes. We also have an internal financing business unit that assists and supports the growth of our core bioengineering business units. We believe our internal financing business unit provides us an excellent opportunity beyond funding our core operations to also provide purchase order financing to third-party clients that purchase products from us. In this arrangement, our internal financing business unit can insert itself into the collection process, expediting cash flow and debt repayment for all parties ultimately driving our growth rate. Because our CHE business unit was treated as the accounting acquirer, its financials are reported for a full year of operations for 2009, while our OP business unit and our financing business unit were treated for accounting purposes as having been acquired as of September 2009. During the fiscal year ended December 31, 2009, approximately 60% of our revenue came from our CHE business unit, approximately 28% came from our OP business unit and approximately 12% came from our financing business unit. However, if the full year 2009 revenues for each of our 3 business units were used, approximately 34% of our revenues would have come from our CHE business unit, approximately 48% from our OP business unit and approximately 18% from our financing business unit. In order to harvest the benefits of integrating growing and profitable Chinese operating enterprises with the management and financial techniques available to North American enterprises, we adhere to a “Yin-Yang” management strategy based on the Chinese Philosophy of “Correlative Thinking.” The core components of this approach are: constructing a strong, balanced team; addressing the needs of investors; and realizing the importance of diversity. In practical terms, our strategy is to combine the manufacturing expertise and work ethic of the Eastern world with the investment experience and management skills of the best North American companies. Our team in China works together with our North American management to grow our core business, and provide transparency with an emphasis on risk management and internal controls. Our PRC Business Units Green Planet and our CHE business unit Our CHE business unit operates under the umbrella of our 92.4% owned subsidiary Green Planet Bioengineering, Co., Ltd., a Delaware corporation [GPLB.OB](“Green Planet” or “GP”), which through its wholly owned subsidiary Elevated Throne Overseas Ltd., a British Virgin Islands Company (“Elevated Throne”), owns 100% of Fujian Green Planet Bioengineering Co., Ltd. (“Fujian GP”), which is a wholly foreign-owned enterprise (“WFOE”) organized under the laws of the Peoples Republic of China (the “PRC”or “China”). Fujian GP has entered into a series of irrevocable agreements with (i) Sanming Huajian Bio-Engineering Co., Ltd. (“Sanming”), a PRC company based in Sanming City in the Fujian province of China, which is licensed to operate its business in the PRC and (ii) the owners of Sanming. Pursuant to those irrevocable agreements, GP (through Fujian GP) contractually controls and operates Sanming, which is the principle operating enterprise of our CHE business unit and which is located in PRC. Sanming is a research & development company with a focus on improving human health through the development, manufacture and commercialization of bio-ecological products and over-the-counter products utilizing extractions from tobacco leaves and a variety of other plants. Sanming’s position in the bioengineering industry comes from its research & development which utilizes patented methods to create downstream products ranging from plant indigenous medicine and pharmaceutical intermediates to eco-friendly products. Since 2007, Sanming has developed a variety of natural organic products using tobacco leaves and a variety of other plants. Our CHE business unit produces chemical and herbal extracts for use in a wide range of health and wellness products. Utilizing green technology and proprietary processes, this business unit extracts health supplements and fertilizers from discarded tobacco leavesand a variety of other plants. Our cost-effective extraction process extracts Solanesol from discarded tobacco leaves and the resulting residue is further processed to produce organic fertilizer. By producing two products from our extraction process, we believe we are able to generate higher margins than we would if we used a traditional single product fermentation extraction process. Additionally, we can further process the Solanesol to produce Coenzyme Q10 (“CoQ10”). Our CHE business unit also extracts from a variety of plants Resveratrol and 5-HTP, which are key components in many consumer health and wellness products. We distribute our CHE products through established independent third party distributors which normally enter into renewable one-year distribution agreements with us. Our distributors are focused on the bio-health industry and raw chemical intermediates industry. These agreements permit use to more accurately forecast sales and required production. In addition, feedback from our distributors provides us with good visibility on changes in consumer demand. Furthermore, we have established additional distribution channels, such as universities and hospital research centers. We are not substantially dependent on any of our distributors. The owners of Sanming (our contractually controlled PRC operating entity) are Min Zhao, Min Yan Zhen, and Jiangle Jianlong Mineral Industry Co., (which is owned by Zhen Jianlong (75%) and Li Shunv (25%), neither of which is an affiliate of the Company). At the time of the transactions between Fujian GP and Sanming, the owners of Sanming were also the owners of Fujian GP. Thereafter, we acquired Fujian GP as part of our acquisition of Green Planet. Min Zhao is a member of our Board of Directors, a shareholder and President of our China operations. Mr. Zhao continues to act as the President and a shareholder of Sanming which he now operates on our behalf as our President of China Operations pursuant to the irrevocable agreements. The remaining balance of 7.6% of the stock of our GP subsidiary is owned by Marius Silvasan, our Vice Chairman and CEO, Jeanne Chan, his wife and our Vice President, and Sanyan Ou, the wife of Min Zhao and various non-affiliated shareholders including Michael Karpheden and Prestige Ventures, Corp (which is owned by Mike Allan). UGTI and our OP business unit Our OP business unit operates under the umbrella of our 98% owned subsidiary United Green Technology Inc., a Nevada corporation (“UGTI”), which through its wholly owned subsidiary Supreme Discovery Group Limited, a British Virgin Islands company (“Supreme Discovery”), owns 100% of Fujian United Bamboo Technology Company Ltd. (“Fujian United”), which is a WFOE organized under the laws of the PRC. Fujian United has entered into a series of irrevocable agreements with (i) Jianou Lujian Foodstuff Co. (“JLF”), a PRC company based in Jianou City, in the Fujian province of China, which is licensed to operate its business in the PRC and (ii) the owners of JLF. Pursuant to those irrevocable agreements, UGTI (through Fujian United) contractually controls and operates JLF, which is the principle operating enterprise of our OP business unit and which is located in the PRC. 2 JLF is an award-winning green-technology enterprise that specializes in the production of organic products and fertilizers based on bamboo. JLF was also one of the first companies in China to formulate a “zero-to-zero” process. The “zero-to-zero” process begins with bamboo cultivation in the ground, proceeds through manufacturing of end products, and ends with the production of organic fertilizers from any remaining waste. We use bamboo shoots for food, the stalks are sold for use in construction materials, and any remaining waste is used to create organic fertilizers. Virtually everything grown is used in some way, reducing the need for fertilizers, cutting energy consumption, and reducing costs. Our OP business unit concentrates on processing bamboo shoots and bamboo which it sells domestically in China and exports to Japan. Our OP business unit manufactures a variety of consumer and commercial-use health and energy drinks, organic food products and fertilizers primarily based on bamboo. Organic food products based on bamboo are low in saturated fat, cholesterol and sodium, yet high in dietary fiber, vitamin C, potassium, zinc, and numerous other nutrients, making bamboo shoots popular for weight loss and maintaining a healthy lifestyle. Also, the Moso bamboo leaf extract, which contains soluble and insoluble fiber and antioxidants, is used to make a caffeine-free energy drink or is infused into white rice creating green bamboo rice with health benefits. Our OP business unit also uses bamboo skins to produce organic fertilizers, thereby substantially eliminating waste in the process. Presently, our contractually controlled PRC operating entity, JLF, operates production lines to produce both 18L boiled bamboo shoot cans and boiled vegetable cans. The production capacity in 2008 reached 20,000 tons, an annual output value of RMB 120,000,000.00. This includes the production of 50 kinds of products, such as 18L boiled bamboo shoot cans, boiled bamboo shoot cans with vacuum packing, boiled mixed vegetables, boiled seasoned vegetables and Kamameshi (a Japanese rice dish), with a quality rating that meets national and international standards. The boiled bamboo shoots and mixed vegetables account for the majority of the products sold with approximately 80% of all products sold in the PRC and approximately 20% exported to Japan. We distribute our OP products directly to large supermarket chains, hotels, hospitals and restaurants. We also distribute our products through a network of independent third party distributors who enter into renewable one year distribution agreements with us. We are not substantially dependent on any of our distributors. The owners of JLF are Jinrong Tang, Li Li Fang and Tang Shuiyou. Jinrong Tang is Vice President of our China Operations and a shareholder. At the time of the transactions between Fujian United and JLF, the owners of JLF were also the owners of Fujian United. Thereafter, we acquired Fujian United as part of our acquisition of Supreme Discovery. Mr. Tang continues to act as the President of JLF which he now operates on our behalf as our Vice President of China Operations pursuant to the irrevocable agreements. Jinrong Tang, Li Li Fang and Tang Shuiyou own the remaining 2% of the stock of our UGTI subsidiary. Market Analysis Focus on Asia-Pacific region China’s economic recovery continued to strengthen in the second half of 2009. China has reported that its GDP growth accelerated to 8.9% year-over-year in the third quarter of 2009 and 10.7% year-over-year in the fourth quarter of 2009, up from 6.1% and 7.9% in the first two quarters of 2009. For the full year 2009, GDP growth was 8.7% year-over-year, compared to 9.8% in 2008 and 11.4% in 2007. This continued strength in China is evidenced by, among other things, significant growth in retail sales as well as urban fixed-asset investment. Despite the global economic downturn, China’s economic growth continues to outpace the rest of the world. In an article publishedNovember 13, 2009, BBC News noted that “This is an astonishing performance considering that China’s major export markets have dried up. Why has it happened? Mainly because of the stimulus package and the accompanying rise in short-term credit (China, unlike the rest of the world, has not experienced a credit crunch).” Our product lines and strategic focus are designed to capitalize on this growth. At the same time, many small businesses in theAsia-Pacificregion continue to be undervalued, providing significant opportunities for us to accretively acquire companies that complement our business strategy. Smaller and mid-size Asian companies, partially due to numerous listing requirements in Asia, recognize the value of combining with us and as such, these target companies can be acquired at more reasonable prices. On the cost side, traditionally lower labor costs in the Asia-Pacific region contribute to higher profit margins, while still maintaining very high product quality standards. 3 China’s Expanding Organic Products Industry Li Debo, deputy-director of the Organic Food Research Centre under the State Environmental Protection Agency, reported in 2006 that “There was virtually no domestic market for organic products in the early 1990s. But now big cities like Beijing and Shanghai have many specialized shops for organic food, selling vegetables, tea, rice, honey and fruits.” According to a May 27, 2006, Inter Press Service article by Antoaneta Bezlova, “an estimated two million hectares of farmland are under organic cultivation, while some 1,400 companies and farms have been certified organic. Exports are the main driving engine behind the sector’s growth. Chinese organic products are exported mostly to Europe where they dominate the supply of pumpkin, sunflower seeds, and kidney and black beans. The U.S. and Japan are also major buyers.” In 2005, China introduced the China National Organic Product Standard and The Rule on Implementation of Organic Products Certification which covers production certification and imports of organic food products. By the end of 2007, China became the second largest area of certified organic cultivation land (4.10 million hectares), producing about 30 categories and more than 500 species of organic products. (Source: Jason Wan, Rickey Yada, Natural and Safe Foods IUFoST/Food Ingredients Asia-China Conference Shanghai, China March 2007, Trends in Food Science & Technology). Due to the advantages of abundant resources, market demand, government support and promotion of health benefits, we believe that China’s organic food industry will continue to experience strong growth in the future. Strengths for Success We have assembled a combination of complementary strengths that we believe will enable us to successfully implement our accretive acquisition and organic growth strategies and capitalize on the large and growing markets for our nutraceutical and organic products (as more fully discussed under “Business”). ● Rapid and Sustainable Growth Strategy ● Established Platform for Organic Growth ● Research & Development Team with Ability to Identify Commercially Viable Products ● Experienced Managers with the Ability to Identify and Integrate Acquisitions ● Seasoned Managers with the Ability to Create and Sustain Operating Success ● Create Win-Win Relationships for Participants Challenges to Our Growth While we believe we will be able to capitalize on our strengths, we are mindful of the significant challenges we face in implementing our growth plan, including: ● Potential Changes in Government Regulation ● Increasing Capital Requirements ● Market Development ● Changes in the Economic Environment ● Changes in Currency Exchange Rates We believe that our strategy provides us with an excellent opportunity to participate in the growth of China and the entire Asia-Pacific region. To our acquisition targets, we believe that we offer owners of smaller private companies the opportunity to diversify their investment by being part of a larger multi-faceted public company and at the same time provide access to capital that would not be available to them otherwise. To the Chinese government, we offer green production processes which reduce waste. To our customers, we offer safe, high-quality, organic products. To our research partners, we offer practical implementation of innovative technology, and to our suppliers, we offer a stable well-managed growth partner. 4 Accretive Growth Strategy We have a focused growth strategy through acquisition for the next twenty-four to thirty-six months. We believe that we are in a good position to complete one or more strategic acquisitions during said period of time. Furthermore, we believe this strategy will allow us to grow at an accelerated, controlled, and accretive pace. From time to time we are engaged in preliminary discussions with potential acquisition candidates that would be a fit based upon our business model. We are currently engaged in preliminary discussions with a few potential acquisition candidates that we believe fit our business model. It is possible that those preliminary discussions could culminate inone or more strategic acquisitions. However, no assurances can be given that we will pursue or that that we will be able to close any acquisition within our desired time frame. Following our initial twenty-four to thirty-six months growth strategy focused on strategic acquisitions we intend to put a greater focus on organic growth, consolidation and integration of redundant labor, plant and equipment. We believe that there are compelling opportunities to acquire target companies in the region at attractive multiples. The acquisition targets we seek are profitable and well-run companies whose potential is constrained due to lack of access to capital from financial markets. We provide that access along with the added benefit of our management expertise and strategic direction. We intend to achieve scale by acquiring companies or assets that have one or more of the following characteristics: ● An established customer base ● Existing plant and equipment ● Excess production capacity ● Attractive and complementary product portfolio ● Vertical or horizontal integration synergy ● Innovative patents and/or technology ● Processes or products with scalability ● Established complementary distribution channels We also believe that management expertise is an essential ingredient to achieving scale, both organically and by acquisition. To execute this strategy, we have brought together both the financial and transactional expertise to identify and acquire accretive and synergistic targets and the operational expertise to effectively integrate operations and profitably expand business or product lines. We believe our management and operations teams combine the operational expertise and work ethics of the Asia-Pacific region with the managerial, financial, and transactional skills of North America. Our CHE and OP business units will principally execute and manage our organic growth strategies. CHE Organic Growth Strategy Our CHE business unit’s principal revenue-producing activity involves the extraction of chemical and herbal extracts, including Solanesol, from discarded tobacco leaves and a variety of plants and materials. Our CHE business unit has the contractual relationships necessary to receive tobacco leaves from tobacco companies on an ongoing basis. This business unit also has established relationships to negotiate additional tobacco leaf contracts necessary to support the organic growth rate of our CHE business unit. Our CHE business unit has a patented cost-effective process that extracts Solanesol from discarded tobacco leaves and the resulting residue is further processed to produce organic fertilizer. Because we are able to extract two products from our extraction process, we believe we are able to generate higher margins than we would if we used a traditional single product fermentation extraction process. Additionally, we can further process the Solanesol to produce Coenzyme Q10 (“CoQ10”). Our CHE business unit has the expertise, ability and market demand to expand its manufacturing capacity and to vertically integrate the chemical extract subsidiary. With a portion of the capital raised from the proceeds from this offering, we intend to invest in increasing our manufacturing capacity to a level adequate to support the CHE business unit’s planned organic growth. As part of our vertical growth strategy, we also intend to manufacture CoQ10, which is one of the finished products produced from the chemical extract Solanesol. We intend to expand our CHE distribution sales channels horizontally to include other Asia-Pacific countries, Europe and the U.SOur entry into thesemarkets will follow the launch of our finished or “end user” over-the-counter products and the establishment of distribution relationships. OP Organic Growth Strategy Our OP business unit’s principal revenue-producing activity involves the production of organic food products primarily from bamboo. This business unit continues to lease access to land for its bamboo cultivation as part of its vertical integration and organic growth strategy. At present, our OP business unit has approximately 35% of its land access available for growth opportunities. We intend to continue to grow our capacity to cultivate bamboo and organic products. Furthermore, we intend to develop our own products for distribution over the next 4 quarters rather than distribute raw materials to the distribution channel. 5 Our management has also identified several key strategic areas as targeted opportunities for horizontal expansion both in China and abroad. This business unit already distributes its products in Japanand China. We intend to increase the distribution of our OPproducts in those markets and to expand into other Asia-Pacific countries, Europe and the U.S., once we have identified and established distribution relationships in those markets. In conjunction with the expanded sales and distribution initiative, our OP business unit is also in frequent contact and discussion with both the local and federal PRC government to obtain additional land lease rights for rich bamboo. Our OP business unit has been successful in procuring these rights and expects this to continue, resulting in increased production capacity and allowing for expansion of the product lines. Recruitment and qualification of distributors within the targeted regions has been implemented and the process is ongoing. Distributors catering to organic food retailers and health stores are our primary targets. The existing distribution in each region is assessed and our OP business unit makes the decision to either engage distributors or to sign direct distribution agreements with the retailers to reach its target market. We believe that mix of both strategies can be implemented within a targeted region. TFS and our financing unit Our internal financing business unit operates under the umbrella of our 99.75% owned subsidiary Trade Finance Solutions (“TFS”), an Ontario, Canada, company. TFS was established in 2006 to provide creative financing solutions, including purchase order financing, fulfillment services and factoring or invoice discounting for credit worthy customers of eligible goods and services. TFS has branch offices in Lima, Peru and Miami, Florida. TFS has a wholly owned subsidiary, TFP International Inc., a Florida corporation, which operates the Miami office. The remaining .25% of TFS is owned by Mr. Jim Reddon, who is not an affiliate of ONE Bio. TFS conducts a thorough review and due diligence examination of potential borrowers and the respective borrower’s customers before the particular transaction is approved. An analysis of each individual transaction also takes place through TFS’ credit approval process, in order to ensure that all parties in the transaction receive value, and that TFS will be re-paid according to the terms agreed to in the particular transaction. Security for the financing includes a first lien position on the receivables and assets of the client (UCC, PPSA), personal guaranty and credit insurance. In addition, 100% of TFS’ financing transactions are credit insured with large, multi-national insurance companies. In a typical financing transaction, a letter of credit will be utilized to provide all parties with the protections on agreed to delivery, quality and timelines. TFS’ clients are primarily small and medium size businesses registered and/or located in the United States and Canada, which export their products internationally. Through TFS we also offer purchase order financing to third-party clients that purchase products from our CHE business unit and our OP business unit to assist in the collection process, and expedite cash flow and debt repayment. Our internal financing business unit offers factoring or invoice discounting financing, where TFS, as factor, purchases the client’s credit insured receivables (i.e., invoices) for products or services satisfactorily rendered to creditworthy customers. By selling receivables to TFS, the client can generate cash almost immediately, instead of waiting the usual 30, 60, 90 days. TFS will verify, insure and control the transaction with the ultimate payer. TFS also offers purchase order financing (or “PO Funding”) which is a mechanism put in place to provide a short-term finance option to clients who have pre-sold finished goods and a requirement to pre-pay suppliers. All these PO Funding transactions are on a “per project” basis. Typically the client has a purchase order from a credit insured customer but does not have the capital to pay their supplier upfront. TFS typically requires that the client must have “pre-sold” the goods with strong profit margins. TFS utilizes letters of credit to purchase the goods from the supplier and protect all parties. Once the goods are accepted by the end customer, TFS then factors the invoice and pays off the purchase order facility; and fulfillment services, most of which are provided through TFP and which involves the goods being acquired by TFP on terms negotiated with both supplier and end-client. Here TFP has established credit insurance and marine cargo insurance policies. The customer provides the purchase order and sales contract to TFP, which completes the transaction and disburses the proceeds. Historically TFS has funded its financing transactions through the sale of debentures to institutional investors and high net worth investors, often on an individual transaction basis. The debentures pay quarterly interest to the investors solely from the interest and fees generated from the financing business unit’s activities. The debenture is secured by the assets of TFS with no recourse to other assets or business units of ONE Bio. Through ONE Bio, TFS has greater access to capital to finance its business and through its association with our other business units, access to new international markets. Executive Offices Our executive offices are located at 19950 West Country Club Drive, Suite 100, Aventura, Florida 33180. Our telephone number is 305-328-8662. 6 THE OFFERING Securities offered 4,545,455shares ofcommon stock(not includingadditionalshares of common stockthat may be issued upon the exercise of a 45-day option granted to the underwriter to cover over-allotments, if any). Common stock Number of shares outstanding as of September 30, 2010 6,158,559 shares Number of shares outstanding after this offering 10,704,014 shares (1) Use of Proceeds We intend to use the netproceeds of this offering for the acquisition of profitable operating bioengineering businesses located principally in the Asia-Pacific region, to fund organic growth, to retire any of the 8% debentures that have not been retired, to provide any unfunded registered capital for our WFOEs, for working capital, and for general corporate purposes. See “Use of Proceeds” on page29 for more information on the intended use of proceeds. OTC Bulletin Board symbol for our common stock ONBI Listing Our common stock is currently traded on the OTC Bulletin Board. Our common stock has been approved for listing on the NASDAQ Capital Market. Proposed NASDAQ listing symbol for our common stock ONBI Lock-up Agreements All of our officers, directors and 10% shareholders have agreed that, for a period of six months from the date of this offering they will be subject to a lock-up agreement prohibiting any sales or hedging transactions of our securities owned by them. The former shareholders of Green Planet, TFS and Supreme Discovery have also agreed to three year lock-up agreements from the date of this offering and certain other of our shareholders have agreed to two year lock-up agreements from the date of this offering. Risk Factors The securities offered by this prospectus are speculative and involve a high degree of risk and investors purchasing securities should not purchase the securities unless they can afford the loss of their entire investment. See “Risk Factors” beginning on page 11. Does not include an aggregate of up to shares underlying the underwriter’s warrants issued in connection with the offering, shares of common stock issuable upon the exercise of outstanding stock options and shares of common stock issuable upon the exercise of outstanding warrants. 7 SUMMARY CONSOLIDATED FINANCIAL DATA The following summary of our consolidated statement of income data for the years ended December 31, 2009 and 2008, and consolidated balance sheet data as of December 31, 2009, presented below are derived from our consolidated financial statements and related notes thereto included elsewhere in this prospectus. The audited consolidated financial statements have been prepared in accordance with U.S. GAAP, and have been audited by Jewett, Schwartz, Wolfe & Associates, an independent registered public accounting firm. This data should be read in conjunction with our “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our audited consolidated financial statements and the related notes included elsewhere in this prospectus. CONSOLIDATED STATEMENT OF OPERATION AND COMPREHENSIVE INCOME For the Nine Months Ended For the Year Ended September 30, December 31, Revenues $ Cost of Sales Gross Profits Total Expense Income from Operations Interest/Financing Expense ) Interest Income Other Income ) Income (Loss) Before Income Taxes (Provision for ) Recovery of Taxes ) Net Income Net Income attributable to Non-Controlling Interest ) ) ) - Net Income attributable to Company Other Comprehensive Income (Loss) ) Comprehensive Income (loss) $ Weighted Average Number of Common Shares Outstanding Basic Diluted Net Income per common Share Basic $ Diluted $ The above information is adjusted for the 1 for 5 reverse stocksplit effected August 30, 2010. 8 For the Nine For the Year Ended Months Ended December 31, September 30, Consolidated Balance Sheet Data Cash and cash Equivalents $ $ $ Total Assets Total Long Term Liabilities - Total Liabilities Total Shareholders Equity Total Liabiliies and Shareholder Equity SUMMARY CONSOLIDATED PRO-FORMA STATEMENT OF OPERATIONS The following is a condensed pro-forma statement of operations for the 12 month period ended December 31, 2009, had the following transactions taken place at the beginning of the fiscal year, January 1, 2009. On July 22, 2009 (closing date of the reverse acquisition) ONE Bio Corp. (“ONE”) (formerly ONE Holdings Corp), (formerly Contracted Services Inc.) acquired 11,625,333 outstanding common shares and 4,155,066 of outstanding warrants together representing 78.28% of Green Planet Bio-Engineering Co., LTD (“GPB” or “Green Planet”) from GPB’s majority shareholders. The transaction was accomplished through a share exchange agreement wherein in exchange for GPB common stock and warrants, ONE issued688,409 (adjusted to reflect the 1 for 5 reverse stock spliteffected August 30, 2010) of its common shares along with a note for $980,349. The total transaction was valued at $12,336,902. ONE entered into the transaction as its first acquisition in implementing its business strategy to establish a global bio-engineering group to promote and develop organic products, intermediate chemical extracts and green processes. Both companies, ONE and GPB were public. ONE entered into the transaction as its first acquisition in implementing its business strategy to establish a global bio-engineering group to promote and develop organic products, intermediate chemical extracts and green processes. Since ONE had nominal operations whereas GPB was a fully operational enterprise whose assets and operating results far exceeded ONE’s, we viewed the GPB transaction as a reverse acquisition in accordance with the guidance offered in ASC 805-10-55-13. Accordingly, although ONE was the legal acquirer, because the transaction met the characteristics of a reverse acquisition, GPB was treated as the acquirer for accounting purposes, and its reported equity was recapitalized. The companies were not merged. During the year ended December 31, 2009, ONE completed two purchase acquisitions: (i) on September 3, 2009, ONE completed the purchase of 99.75% of Trade Finance Solutions Inc; and (ii) on September 27, 2009, ONE through its subsidiary United Green Technology, Inc. (“UGTI”) completed the acquisition of 100% of Supreme Discovery Group Limited (“Supreme” or “Supreme Discovery”). Pursuant to the Supreme transaction, 20% of UGTI common stock was issued to the Supreme shareholders in consideration for 100% of the Supreme stock. Also ONE acquired 5,000 shares of UGTI preferred stock which have super voting rights resulting in ONE have an 83.3% interest in UGTI. On November 3, 2009, ONE increased its ownership of UGTI to 98%. ONE’s consolidated financial statements incorporate the results of these acquisitions, as of their acquisition date. 9 Pro Forma Adjustments ONE Bio (a) Year Ended 12/31/2009 TFS (b) Jan-Aug 2009 Supreme Discovery (c) Jan-Sept 2009 Consolidated Proforma (d) Revenue $ Cost $ Gross Profit $ Operating Expenses $ Operating Profit $ $ ) $ $ Non-operating expenditures $ ) $ ) $ ) $ ) Earnings before taxes $ $ ) $ $ Provision for income taxes Income Tax $ ) $
